1.0	REISSUE APPLICATIONS	4
1.1	Priority Date	4
1.2	Status of Claims	4
2.0	RESPONSE TO ARGUMENTS	4
2.1	Defective Declaration (35 USC 251 Rejection)	5
2.2	Claim Objection	5
2.3	Claim Rejections - 35 U.S.C. 102/103	5
2.3.1	King/Roemer	5
2.3.2	Lee/Roemer	11
2.3.3	Zhu/Roemer	14
3.0	CLAIM OBJECTION	16
3.1	Improper Amendment to the Claims --37 CFR 1.173(b)	16
4.0	CLAIM REJECTIONS - 35 USC § 251	16
4.1	Defective Reissue Declaration	17
4.2	Original Patent Requirement	18
4.3	New Matter	20
5.0	CLAIM REJECTIONS 35 U.S.C. 112	21
5.1	112 First Paragraph	21
5.2	112 Second Paragraph	22
6.0	CLAIM REJECTIONS 35 U.S.C. 103	22
6.1	Ikezaki, Zhu (cl. 11-13, 16-19)	23
6.2	Ikezaki, Zhu, Mugler (cl. 20)	31
6.3	King, Roemer, Miyoshi (cl. 11-13)	32
6.4	King, Roemer, Miyoshi, Zhu (cl. 16-19)	37
6.5	King, Roemer, Miyoshi, Zhu, Mugler (cl. 20)	42
6.6	Lee, Roemer, Zhu, Miyoshi (cl. 11-13, 16-19)	43
6.7	Lee, Roemer, Zhu, Miyoshi, Mugler (cl. 20)	52
6.8	Zhu, Roemer, Miyoshi (cl. 11-13, 16-19)	53
6.9	Zhu, Roemer, Miyoshi, Mugler (cl. 20)	60
6.10	Feiweier `805, Feiweier `737, Feiweier `304 (cl. 11-13, 16)	61
6.11	Feiweier `805, Feiweier `737, Feiweier `304, Zhu (cl. 17-19)	67
6.12	Feiweier `805, Feiweier `737, Feiweier `304, Zhu, Mugler (cl. 20)	70
7.0	CONCLUSION	72
7.1	Pertinent Art	72


DETAILED ACTION
1.0	REISSUE APPLICATIONS

This office action is for the examination of reissue application 14/060,105 filed 9/20/2012 of US Patent Number 7,800,368 B2 (the ‘368 patent) issued to Vaughan et al. on September 21, 2010 (hereinafter the ‘368 patent) and in response to RCE with amendment filed on 6/16/2021.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
1.1	Priority Date

	The earliest priority date for this application is February 17, 2006 based on the filing date of Provisional Application # 60/774,297.
1.2	Status of Claims

	Claims 11-13, and 16-20 are rejected.
	Claims 14 and 15 are cancelled by Applicant
Claim 21-40 are withdrawn by the Applicant.

2.0	RESPONSE TO ARGUMENTS

2.1	Defective Declaration (35 USC 251 Rejection)

In response to rejection of claim 11-20 under 35 USC 251 for defective oath and or declaration applicant has argued that the Reissue Declaration is not defective because the Reissue Declaration identifies the present reissue application as a continuation reissue application that introduces claims covering subject matter not covered by the claims in the original patent. Applicant further submits that Applicant shall submit a revised Reissue Declaration in a supplemental response. (Remarks, page 9).    
Examiners maintain the rejection of pending claims 11-13, and 16-20 under 35 USC 251 for defective oath and or declaration for the same reasons as indicated in the final rejection mailed on 12/16/2020. A new Declaration is required that corrects the errors noted above (see MPEP 1414 and 1451).	
2.2	Claim Objection 

	Regarding claim 14 objected for not providing an explanation of the support in the disclosure of the patent for the changes made to the claims (see 37 CFR 1.173 (c)), Applicant has cancelled claim 14 and has therefore overcome the objection to claim 14.
2.3	Claim Rejections - 35 U.S.C. 102/103

2.3.1	King/Roemer

In response to the rejection of claims 11-14 under 35 U.S.C. 102(b) as being anticipated by King et al. (US 7,141,973 B2) or in the alternative under 35 U.S.C. 103(a) as being obvious over King et al. (US 7,141,973 B2) in view of Roemer (US 5,086,275), Applicant has amended claim 11, particularly item d) has been amended by adding, “each B1+ map comprises pixels describing a distribution of a complex valued B1+ field generated in space by the coil, wherein 
Applicant’s above arguments are moot in view of the new grounds of rejection by the addition of new art, wherein claims 11-13 and 16 are rejected under 35 U.S.C. 103(a) as being obvious over King et al. (US 7,141,973 B2), Roemer (US 5,086,275), and Miyoshi (US 6,466,016 Bl).
 However, the Examiner provides the following rebuttal to Applicant’s arguments as applicable to the previously applied prior art: 
Applicant argued that King fails to teach or suggest each and every element as set forth in claim 11 as amended. Specifically, Applicant argued that King teaches a method for spatially encoding magnetic resonance signals using RF fields whose magnitude or phase distribution are determined using an already determined Bl+ map and, thus, is not concerned with how such Bl+ maps are produced.(Remarks, pages 11-12). The Examiner disagrees for the following reasons:
King disclosed the step a) wherein a single transmitter delivering power to the multi-Tx array using a switchable power splitter is controlled to deliver appropriate power to each array element as shown in FIG. 3 and producing the B1+ map through a superposition of B1 fields from individual array elements. Thus the measurement of B1 fields from individual array elements indicates relative contribution of the given coil to the RF coil array. (King. Col. 5, lines 34-43, 57-61) (Fig. 3).
King disclosed the step b) wherein Tx amplifiers deliver appropriate power (magnitude and phase controlled) to the separate Tx array elements as shown in FIG. 2 at the same time during a particular RF pulse to produce the desired B1+ map indicating contribution of the 
Applicant argued that "absolute Bl+ measurement" indicates the contributions of all RF coils transmitting together (i.e., not just a mathematical "absolute value" operation) and with these amendments, Applicant argued claim 11 is clearly distinguished from the spatial encoding methods described in King. (Remarks, pages 11-12).    
As noted above, King disclosed Bl+ measurement wherein Tx amplifiers deliver appropriate power (magnitude and phase controlled) to the separate Tx array elements as shown in FIG. 2 at the same time that indicates the contributions of all RF coils transmitting together. As to the meaning of “absolute value”, although patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In the instant case, there is no description in the specification of the ‘368 patent of the meaning of the “absolute value” other than its ordinary meaning1.
Applicant further argued that "relative measurements" referenced in the claim are measurements of the relative contribution of each individual RF coil to the RF coil array and King does not describe a method for measuring the individual relative contribution each coil in a coil array makes to the array as a whole. In addition, Applicant further argued the Office has interpreted the absolute measurement recited in claim 11 to be equivalent to an absolute value of 
As noted above, King disclosed measurements of the relative contribution of each individual RF coil to the RF coil array. More specifically, measurement of B1 fields from individual array elements disclosed by King indicates relative contribution of the given coil to the RF coil array (Col. 5, lines 51-56).
Applicant further argued, the weighting coefficients disclosed in King relate to the "phase and magnitude coefficients required for each array element" needed to produce a particular "sine/cosine Bl field harmonic" required for spatial encoding along a particular direction. King, col. 3, lines 53-59. In this passage, King is only mentioning that a transmit field with these properties is being produced (specifically for the purpose of spatial encoding, which is not the intent of the method recited in claim 11), but King makes no mention of measuring the transmit field once it is generated in order to verify whether a truly accurate field is being produced. King is not describing a process for computing relative measurements of Bl+ related to individual coils in the coil array and then using that information to produce a Bl+ map. (Remarks, page 13).    
In summary, Applicant submits that King does not teach as to how B1+ maps could be produced and thus does not enable a person having ordinary skill in the art to make such maps.
Applicant’s arguments have been fully considered by the examiner and are not found convincing for the following reasons:
Similar to the ‘368 patent, King also performs B1 shimming whereby additional fine adjustments are made to the weighting coefficients to achieve optimal B1 magnitude/phase distributions. This inherently requires measuring the transmit field once it is generated in order to verify whether an accurate field is being produced. Achieving optimal B1 magnitude/phase + map recited in claim 11 (Col. 5, lines 43-48).
Specifically King teaches elements of the Tx-array would need to be driven in such a way to produce sinusoidal/cosinusoidal magnitude/phase B1 distributions in the direction of the Tx spatial encoding (FIG. 4). This is accomplished through a superposition of B1 fields from individual array elements. 
King teaches two methods can be used to produce B1+ map in the first method separate Tx amplifiers delivering appropriate power (magnitude and phase controlled) to the separate Tx array elements as shown in FIG. 2 at the same time during a particular RF pulse to produce the desired B1 phase encoding kernel during excitation. In the second method a single transmitter delivering power to the multi-Tx array using a switchable power splitter, that could be manually or automatically (passive or active) controlled to deliver appropriate power to each array element as shown in FIG. 3 and producing the B1+ map through a superposition of B1 fields from individual array elements. This method is similar to obtaining the information of one coil at a time and producing the B1+ map by superposition of the B1 fields described in the ‘368 patent and illustrated in Fig. 01A (shown below)(see ‘368 patent, col 11, line 38, col. 21, lines 12-20, col. 81 line 64 to col. 82 line 20).

    PNG
    media_image1.png
    308
    442
    media_image1.png
    Greyscale

Fig. 01. ‘368 patent


Additionally, King performs B1 shimming whereby additional fine adjustments are made to the weighting coefficients to achieve optimal B1 magnitude/phase distributions. (King. Col. 5, lines 34-47).
Achieving optimal B1 magnitude/phase distributions disclosed by King is considered the same as producing B1+ map recited in claim 11.
Thus contrary to Applicants allegations King teaches how B1+ maps are produced as noted above.
Regarding the combination of King and Roemer, Applicant notes that Roemer does not describe mapping a Bl+ field, but instead only teaches methods for measuring the receive RF field (Bl-). Applicant submits person having ordinary skill in the magnetic resonance imaging arts would understand that mapping the Bl+ field requires an entirely different technical approach than mapping the Bl- field. As a consequence, the combination of King with Roemer 
The Examiner disagrees for the following reasons:
Roemer was combined with King for teaching NMR phased array imaging wherein absolute values             
                |
                B
                1
                (
                x
                ,
                y
                )
                |
            
         are used in image reconstruction programs to simplify calculations without having to carry complex B1(x, y) data. See             
                |
                B
                1
                (
                x
                ,
                y
                )
                |
            
         in equation (3) where B1(x, y) is the RF magnetic field produced by coil (col. 4, lines 8-22).
Regarding steps c) and d) of claim 11 as amended King in combination with Miyoshi (US 6,466,016 Bl) disclosed the newly added limitations. 
For the reasons set forth above claims 11-13 and 16 are rejected under 35 U.S.C. 103(a) as being obvious over King et al. (US 7,141,973 B2), Roemer (US 5,086,275) and Miyoshi (US 6,466,016 Bl) (see claim rejections below).

2.3.2	Lee/Roemer

Regarding the rejection of claims 11-14 under 35 U.S.C. 102(b) as being anticipated by Lee (US 2006/0253019) or in the alternative under 35 U.S.C. 103(a) as being obvious over Lee (US 2006/0253019) in view of Roemer (US 5,086,275), Applicant has amended independent claim 11 and argued that Lee simply describes "acquiring Bl+ maps" without describing an actual method for obtaining those maps. Specifically, Applicant argued that Lee method requires the input of already determined Bl+ maps and, thus, is not concerned with how such Bl+ maps are produced. On the contrary, Applicant submits that the present invention recited in claim 11 is concerned with producing Bl+ maps based on:

(2) computing a relative phase value for each coil in the RF coil array based on a relative measurement obtained by operating each respective coil in isolation; and
(3) producing an individual B1 + map for a given coil by weighting the global Bl+ map by the relative phase value calculated for that coil. (Remarks, page 16).
Applicant’s above arguments are moot in view of the new grounds of rejection by the addition of new art, wherein claims 11-13 and 16-19 are rejected under 35 U.S.C. 103(a) as being obvious over Lee (US 2006/0253019), Roemer (US 5,086,275) and Zhu (US 2005/0110487).
 However, the Examiner provides the following rebuttal to Applicant’s arguments as applicable to the previously applied prior art: 
Lee disclosed acquiring/generating magnetic field data by exciting a plurality of conductors (coils) to generate a desired excitation profile as shown in Fig. 5. Lee further disclosed generating the data can include information describing characteristics associated with a magnetic field [0030] [0031]. Generating magnetic field data by energizing a plurality of conductors disclosed by Lee is considered the same as producing Bl+ maps. Thus contrary to Applicant’s arguments, Lee disclosed producing Bl+ maps (magnetic field data) by energizing a plurality of conductors based on:
(1) producing a global B 1 + map based on operating all coils in the RF coil array simultaneously. Specifically, Lee disclosed generating the B1+ map P(x,y) comprising pixel P(x,y) based on operating all coils in the RF coil array simultaneously [0022], 
             
                P
                (
                x
                ,
                y
                )
                =
                
                    
                        ∑
                        
                            k
                            =
                            0
                        
                        
                            n
                            -
                            1
                        
                    
                    
                        
                            
                                a
                            
                            
                                k
                            
                        
                    
                
                
                    
                        b
                    
                    
                        
                            
                                k
                            
                            
                                (
                                x
                                ,
                                y
                                )
                            
                        
                    
                
            
        

(3) producing an individual B1 + map for a given coil by weighting the global Bl+ map by the relative phase value calculated for that coil. Specifically, Lee disclosed weighting factors can be used to determine a phase (relative phase) and an amplitude of a signal corresponding to each conductive element (coil), and the particular profile (B1 + map for a given coil) can be generated by applying these signals to ports associated with the corresponding elements [0009].

Regarding the combination of Lee and Roemer, Applicant argues that Roemer does not describe mapping a Bl+ field, but instead only teaches methods for measuring the receive RF field (Bl-). Applicant submits person having ordinary skill in the magnetic resonance imaging arts would understand that mapping the Bl+ field requires an entirely different technical approach than mapping the Bl- field. As a consequence, Applicant argued the combination of Lee with Roemer does not cure the deficiencies of Lee because the combination adds nothing more than a description related to receive RF fields, and not transmit RF fields. (Remarks, page 17).    
The Examiner disagrees for the following reasons:
Roemer was combined with Lee for teaching NMR phased array imaging wherein absolute values             
                |
                B
                1
                (
                x
                ,
                y
                )
                |
            
         are used in image reconstruction programs to simplify calculations without having to carry complex B1(x, y) data. See             
                |
                B
                1
                (
                x
                ,
                y
                )
                |
            
         in equation (3) where B1(x, y) is the RF magnetic field produced by coil (col. 4, lines 8-22).

2.3.3	Zhu/Roemer

Regarding the rejection of claims 11-14 under 35 U.S.C. 102(b) as being anticipated by Zhu (US 20050110487) or in the alternative under 35 U.S.C. 103(a) as being obvious over Zhu (US 20050110487) in view of Roemer (US 5,086,275), Applicant has amended independent claim 11 and argued that Zhu describes mapping Bl+ for individual coils (without disclosing how those maps are generated) and then generating a composite Bl+ map by additively combining those individual coil maps. Specifically, Applicant argued Zhu disclosed method backwards from the method in claim 11, which calls for generating a global Bl+ map for the entire coil array and then weighting that global Bl+ map by the relative contributions of individual coil elements in order to generate individual coil maps.
Thus Applicant argued, Zhu teaches a method for spatially encoding magnetic resonance signals using RF fields whose magnitude or phase distribution are determined using an already determined Bl+ map and, thus, is not concerned with how such Bl+ maps are produced. (Remarks, page 18-19).    
The Examiner disagrees for the following reasons:
Zhu specifically disclosed producing Bl+ map (B1 field maps) as shown below.
[0083] Therefore, in accordance with one embodiment, the invention is embodied in a computer program stored on a computer readable storage medium and having instructions which, when executed by a computer, cause the computer acquire a B1 field map for each transmit coil of a transmit coil array and determine from the B1 field maps a spatiotemporal variation of a composite B1 field.  The computer is also caused to generate an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during imaging is reduced. 



Regarding the combination of Zhu and Roemer, Applicant argues that Roemer does not describe mapping a Bl+ field, but instead only teaches methods for measuring the receive RF 
The Examiner disagrees for the following reasons:
Roemer was combined with Zhu for teaching NMR phased array imaging wherein absolute values             
                |
                B
                1
                (
                x
                ,
                y
                )
                |
            
         are used in image reconstruction programs to simplify calculations without having to carry complex B1(x, y) data. See             
                |
                B
                1
                (
                x
                ,
                y
                )
                |
            
         in equation (3) where B1(x, y) is the RF magnetic field produced by coil (col. 4, lines 8-22).
	For the reasons given above Examiner maintains the rejection of claims 11-14 under 35 U.S.C. 102(b) as being anticipated by Zhu (US 20050110487) or in the alternative under 35 U.S.C. 103(a) as being obvious over Zhu (US 20050110487) in view of Roemer (US 5,086,275).
	Regarding the rejection of claims 16-20 depending from claim 11, Applicant did not present any arguments related to the specific limitations of these claims other than the arguments above regarding claim 11.
	Claims 16-20 are rejected for the same reasons as independent claim 11.



3.0	CLAIM OBJECTION

3.1	Improper Amendment to the Claims --37 CFR 1.173(b)
	Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims (see 37 CFR 1.173 (c), MPEP 1453).
 
Applicant refers to the ‘368 Patent, at col. 21, lines 30-32 and col. 86, lines 14-42, also, FIGS. I3 and I4 (Remarks page 10) as support for the claim changes. The sections referred to fails to disclose “wherein the relative phase is computed for each coil as a signal ratio dividing complex signals in the relative measurement obtained by the coil in step a) by a reference complex signal” as recited in claim 11.

	Claim 11 is objected to under 37 CFR 1.173 (c) for failing to provide an explanation of the support in the disclosure of the patent for the changes made to the claim.
	Applicant is required to provide support for “computing a relative phase from the relative measure of the B1+ map as the information derived from the relative measurement obtained for that coil” by providing specific column and line numbers in the specification of the ‘368 patent. 
4.0	CLAIM REJECTIONS - 35 USC § 251

4.1	Defective Reissue Declaration

The Declaration filed on 10/22/2013 is defective because it refers to claims 11-40, whereas claims 21-40 have been withdrawn. The Declaration filed on 2/3/2014 is also defective because it refers to claims 1-30, wherein claims 1-10 are not new claims and are cancelled in the current reissue. 
	Additionally, in the Declaration filed on 10/22/2013 and 2/3/2014, Applicant failed to identify the specific claim(s) in the ‘368 patent and the specific claim language wherein lies the error. Applicant is required to identify the specific claim(s) in the ‘368 patent and the specific claim language wherein lies the error.
It is acknowledged that the reissue Declaration filed on 10/22/2013 does identify an error in the claims, by presenting new claims 11-13, and 16-20 directed to methods for mapping the RF transmission profiles of RF coils in an MRI system, which were not claimed previously. However, Applicant failed to identify the specific claim(s) and the specific claim language wherein lies the error. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified. See MPEP 1414 II. (C). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. For example, A statement in the oath/declaration of "…failure to include a claim directed to …" and then reciting all the limitations of a newly added claim, would not be considered a sufficient "error" statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa.

Claims 11-13 and 16-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
Declaration is set forth in the discussion above in this Office action.  
4.2	Original Patent Requirement

The Reissue claims must be for the same invention as that disclosed as being the invention in the original patent as required under 35 USC 251 (see MPEP 1412.01).
To satisfy the original patent requirement where a new invention is sought by reissue, "… the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention." Antares Pharma, Inc., 771 F.3d at 1363, 112 USPQ2d at 1871. Therefore, claims drawn to an invention comprising a newly claimed combination of features that were only disclosed in the original patent as suggested alternatives (and not as a single combination) or only as part of the original invention and not as an invention separate from the original invention would not satisfy the original patent requirement.
The disclosure of the original patent indicates that the patentee considered multichannel receiver and a multichannel transmitter configured for independent selection of frequency, phase, time, space, and magnitude and processor configured to execute instructions to control a current in each element of a coil and to perform a non-linear algorithm to shim the coil described in the Summary of the Invention of the ‘368 Patent (col. 1, line 34 to col. 2 line 16) as what the patentee objectively intended as the invention and evidenced by the Abstract, Drawings and the Specification of the original patent (US 7,800,368 B2). Nowhere in the disclosure of the ‘368 patent it is disclosed that the patentee intended to claim a method of generating a map indicative of a transmit radio frequency (RF) field for each coil in an RF coil array as recited in the Reissue application as a separate invention, other than generating B1+ map so that the homogeneity of the 
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the disclosure that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).
Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the ‘368 Patent does not adequately support an invention for a method that does not require user selected criteria for optimization, executing instructions using a processor to configure a multichannel transmitter and a multichannel receiver based on the criteria, and a processor configured to execute instructions to control a current in each element of a coil and to perform a non-linear algorithm to shim the coil.
Therefore, the pending Reissue claims 11-13 and 16-20, which eliminate the limitations in a method comprising “receiving a user selected criteria for optimization; executing instructions using a processor to configure a multichannel transmitter and a multichannel receiver based on the criteria” and “executing instructions using a processor to perform a non-linear algorithm to shim the coil; and acquiring magnetic resonance data based on a signal received from the coil”, do not satisfy the “original patent” requirement.


Claims 11-13, and 16-20 are rejected under 35 U.S.C. 251 for violating the original patent requirement.  See 37 CFR 1.175.
The nature of the “original patent” requirement violation is set forth in the discussion above in this Office action.  
4.3	New Matter

Claim 11-13, and 16-20 are rejected under 35 U.S.C. 251  as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows: 
 “wherein the relative phase is computed for each coil as a signal ratio dividing complex signals in the relative measurement obtained by the coil in step a) by a reference complex signal” (recited in claim 11). 
Applicant referred to the ‘368 Patent, at col. 21, lines 30-32 and col. 86, lines 14-42, also, FIGS. I3 and I4 (Remarks page 10) as support for the claim changes. The sections referred to fails to disclose “wherein the relative phase is computed for each coil as a signal ratio dividing complex signals in the relative measurement obtained by the coil in step a) by a reference complex signal” as recited in claim 11.
Claim 12, 13, and 16-20 depend from claim 11 are also rejected for the same reasons as above. 

5.0	CLAIM REJECTIONS 35 U.S.C. 112 

5.1	112 First Paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is a lack of written description requirement for the following limitation recited in claim 11: 
 “wherein the relative phase is computed for each coil as a signal ratio dividing complex signals in the relative measurement obtained by the coil in step a) by a reference complex signal”.

5.2	112 Second Paragraph

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “relative phase is computed for each coil as a signal ratio dividing complex signals in the relative measurement obtained by the coil in step a) by a reference complex signal”.  There is insufficient antecedent basis for this limitation in the claim.

6.0	CLAIM REJECTIONS 35 U.S.C. 103



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.1	Ikezaki, Zhu (cl. 11-13, 16-19)
Claims 11-13, and 16-19 are rejected under 35 U.S.C. 103(a) as being obvious over Ikezaki et al. (US 2003/0228043) and Zhu (US 2005/0110487).
11. 	A method for generating a map indicative of a transmit radio frequency (RF) field for each coil in an RF coil array having a plurality of RF coils that forms a part of a magnetic resonance imaging (MRI) system, the steps of the method comprising:
Regarding claim 11, Ikezaki et al. disclosed method of generating RF coil sensitivity map in MRI system broadly considered the same as generating a map indicative of a transmit radio frequency (RF) field for each coil in an RF coil array that forms a part of a magnetic resonance imaging (MRI) system comprising the steps of [0016]-[0018].

a) directing the MRI system to, for each coil in the RF coil array, operate at least one of the plurality of coils in the RF coil array to generate a transmit RF field and obtain a relative measurement of an RF transmission (B1+) map for a given coil in the RF coil array;
Ikezaki et al. disclosed directing the MRI system to, for each coil in the RF coil array (“phased array coils”), operate at least one of the plurality of coils in the RF coil array to generate a transmit RF field and obtain a relative measurement of an RF transmission (B1+) map for a given coil in the RF coil array to form complex images Cn (where n is the number of coil, n=1, N>=2). The relative measurement of the B1+ map (Cn of Coil_n) for the given coil indicates relative contributions of the given coil to the RF coil array [0030] [0043].

b) directing the MRI system to operate the plurality of coils of the RF coil array to generate another transmit RF field and obtain an absolute measurement of B1+ map for the RF coil array, wherein the absolute measurement of the B1+ map for the RF coil array indicates contribution of all of the plurality of coils in the RF coil array when transmitting together;

Ikezaki et al. disclosed directing the MRI system to operate the plurality of coils of the RF coil array to generate another transmit RF field and obtain an absolute measurement of B1+ map for the RF coil array (absolute value images |Cn| of the complex images Cn). The absolute measurement of the B1+ map for the RF coil array indicates contribution of all of the plurality of coils in the RF coil array when transmitting together  [0032][0043].

c) computing a global B1+ map for at least the plurality of coils of the RF coil array from the absolute measurement; and
Ikezaki et al. disclosed computing a global B1+ map (Ab = Ʃ|Cn|) for at least the plurality of coils (Coil_n) of the RF coil array from the absolute measurement [0032] [0043].

d) producing Bl+ map for each coil in the RF coil array by weighting the global Bl+ map using a relative phase computed from the relative measurement obtained for that coil, whereas each B1+ map comprises pixels describing a distribution of a complex valued B1+ field generated in space by the coil, wherein the relative phase is computed by forming a signal ratio by dividing complex signals obtained by the coil in step a) by reference complex signals.

Sn(p) = Cn(p)/Ab(p), 
where,
 Sn(p) is a sensitivity factor at pixel (p)
Cn(p) is pixel value of a pixel p in the complex image Cn
Ab(p) is pixel value of a pixel p in the absolute value
Thus Ikezaki et al disclosed each B1+ map comprises pixels (p) describing a distribution of a complex valued B1+ field (complex image Cn) generated in space by the coil.
Ikezaki et al. did not specifically disclose the reference signal Ab is a complex signal.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to provide a reference complex signal instead of the reference signal Ab disclosed by Ikezaki et al. to obtain a signal ratio.
To the extent that Ikezaki et al. may not specifically disclose producing Bl+ map as claimed it would have been obvious to one of ordinary skill in the art to produce Bl+ map associated with the transmit coil from sensitivity map as disclosed by Zhu (US 2005/011048).
Zhu (US 2005/011048) teaches B1 maps may be inferred from sensitivity maps based on the principle of reciprocity [0052].


12.	The method as recited in claim 11 wherein step a) includes:
Regarding claim 12, Ikezaki et al disclosed the method as recited in claim 11 as set forth above.
i) operating one of the coils in the RF coil array to generate the transmit RF field using a flip angle sufficiently small so that the transmit RF field is proportional to magnetic resonance signals generated in response to the transmit RF field;
 Ikezaki et al disclosed wherein step a) includes i) operating one of the coils in the RF coil array to generate the transmit RF field using a flip angle sufficiently small so that the transmit RF field is proportional to magnetic resonance signals generated in response to the transmit RF field [0078][0079]. Using a flip angle sufficiently small so that the transmit RF field is proportional to magnetic resonance signals generated in response to the transmit RF field is inherent.

ii) acquiring data by sampling the magnetic resonance signals generated in response to the transmit RF field generated in step i); and
Ikezaki et al disclosed acquiring data by sampling the magnetic resonance signals generated in response to the transmit RF field generated in step i).

iii) repeating steps i) and ii) to acquire data for each coil in the RF coil array, thereby obtaining relative measurements of the B1+ map for each coil in the RF coil array.
 repeating steps i) and ii) to acquire data for each coil in the RF coil array, thereby obtaining relative measurements of the  B1+ map for each coil in the RF coil array.
Specifically, Ikezaki et al disclosed repeating steps i) and ii) for Coil_n (n=1, 2) [0078] [0079] [0080].

13. The method as recited in claim 11 wherein step b) includes:
Regarding claim 13, Ikezaki et al disclosed method as recited in claim 11 as set forth above. 

i) operating a plurality of the coils in the RF coil array to generate the another transmit RF field; and
Ikezaki et al disclosed operating a plurality of the coils in the RF coil array to generate the another transmit RF field: and [0078][0079][0080].

ii) acquiring data by sampling magnetic resonance signals generated by the transmit RF field generated in step i), thereby obtaining an absolute measurement of an RF transmission map for the RF coil array.\
Ikezaki et al disclosed ii) acquiring data by sampling magnetic resonance signals generated by the transmit RF field generated in step i), thereby obtaining an absolute measurement of an RF transmission map for the RF coil array [0084]
Specifically, Ikezaki et al disclosed forming an absolute value measurement Ab = Ʃ|Cn|.

16. The method as recited in claim 11 wherein the reference complex signals are acquired by one of the coils in the RF coil array during step a).
he method as recited in claim 11 as set forth above.
Ikezaki et al disclosed wherein the reference complex signals are acquired by one of the coils in the RF coil array during step a) [0079]. Specifically, Ikezaki et al disclosed a phase detector 12 phase-detects the MR signal from the circuit 10 as a reference signal.

17. The method as recited in claim 11 wherein step d) further includes weighting the global B1+ map using a measure of B1+ losses due to destructive interference.
Ikezaki et al. disclosed in combination with Zhu disclosed all of the limitations of claim 11 as set forth above. 
Ikezaki et al. did not specifically disclose weighting the global B1+ map using a measure of B1+ losses due to destructive interference.
	Zhu teaches method of realizing desired excitation profiles and reducing RF power deposition which necessarily requires reduction of B1+ losses due to destructive interference. Specifically, Zhu teaches computer controlled RF transmit coil array generates an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during 
MR imaging is reduced [0009]. Measure of B1+ losses due to destructive interference is broadly considered the same as the reduction in the RF power deposition during 
MR imaging disclosed by Zhu because B1+ losses due to destructive interference is related to the RF power deposition during MR imaging. Zhu teaches RF pulse driving a transmit element can be calculated with the Fourier transform of a spatially weighted version of the desired excitation profile, to achieve a desired excitation profile and/or acceleration while inducing an E field with minimum ensuing RF power deposition [0080] [0083].


18. The method as recited in claim 17 wherein the measure of B1+ losses due to destructive interference is computed by dividing a magnitude of a sum of the relative measures obtained in step a) by a magnitude of a sum of a magnitude of the relative measures obtained in step a).
Ikezaki et al. disclosed in combination with Zhu disclosed all of the limitations of claim 17 as set forth above. 
Ikezaki et al. did not disclose wherein the measure of B1+ losses due to destructive interference is computed by dividing a magnitude of a sum of the relative measures obtained in step a) by a magnitude of a sum of a magnitude of the relative measures obtained in step a).
Zhu disclosed to manage excitation profile and regulate RF power deposition by integrated treatment of excitation pulses and transmit coils facilitating excitation profile control for the management of SAR and to provide a solution to power deposition at high field strength [0082] [0083]. Zhu disclosed computer acquires a B1 field map for each transmit coil of a transmit coil array and determine from the B1 field maps a spatiotemporal variation of a composite B1 field.  The computer generates an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during imaging is reduced [0083]. 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the MRI method disclosed by Ikezaki et al. by measuring B1+ losses (RF 

19. The method as recited in claim 18 wherein computing the measure of B1+ losses due to destructive interference further includes computing the measure of B1+ losses due to destructive interference for each receive coil in the RF coil array and averaging the measures of B1+ losses due to destructive interference across all available receive coils in the RF coil array.
Ikezaki et al. and Zhu disclosed all of the limitations of claim 18 as set forth above. 
Ikezaki et al. did not disclose wherein computing the measure of B1+ losses due to destructive interference further includes computing the measure of B1+ losses due to destructive interference for each receive coil in the RF coil array and averaging the measures of B1+ losses due to destructive interference across all available receive coils in the RF coil array.
Zhu disclosed a computer system that generate an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during imaging is reduced [0083]. Knowledge of an average measure of B1+ losses due to destructive interference across all available receive coils in the RF coil array is inherent to reducing RF power deposition during imaging disclosed by Zhu.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the MRI method disclosed by Ikezaki et al..by computing the measure of B1+ losses due to destructive interference and further computing the measure of B1+ losses due to 
6.2	Ikezaki, Zhu, Mugler (cl. 20)
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikezaki et al. (US 2003/0228043), Zhu (US 2005/0110487) and Mugler et al (US 5,245,282).
20. The method as recited in claim 17 wherein the measure of B1+ losses due to destructive interference is unbiased by obtaining the relative measures in step a) using a pulse sequence having a repetition time (TR) selected to limit T1-weighting within a user-defined error tolerance.
Ikezaki et al. and Zhu disclosed all of the limitations of claim 17 as set forth above.
While Zhu disclosed to generate an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during MR imaging is reduced (power loss reduction) [0031] [0083], Zhu  in combination with Ikezaki et al. did not specifically disclose wherein the measure of B1+ losses due to destructive interference is unbiased by obtaining the relative measures in step a) using a pulse sequence having a repetition time (TR) selected to limit T1-weighting within a user-defined error tolerance.
Mugler et al (US 5,245,282) disclosed T1-weighting magnetic resonance imaging data  wherein each discrete intensity value (assuming a magnitude representation) in the image data represents an integral of the proton density, weighted by the T1 relaxation times, over a small volume (col. 4, lines 61-65). As is well known in MR imaging, T1 weighting causes the tissue that is important for making the intended medical diagnosis to have the best contrast (brightness) 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify MRI method disclosed by Ikezaki et al. and Zhu by adding T1-weighting magnetic resonance imaging data disclosed by Mugler et al. and repetition time (TR) of the pulse sequence chosen based on the desired contrast behavior and the properties of the pulse sequence disclosed by Mugler et al. so that the tissue that is important for making the intended medical diagnosis have the best contrast (brightness) in the reconstructed image.
6.3	King, Roemer, Miyoshi (cl. 11-13)
Claims 11-13 are rejected under 35 U.S.C. 103(a) as being obvious over King et al. (US 7,141,973 B2) in view of Roemer (US 5,086,275), and Miyoshi (US 6,466,016 Bl).
	11. 	A method for generating a map indicative of a transmit radio frequency (RF) field for each coil in an RF coil array having a plurality of RF coils that forms a part of a magnetic resonance imaging (MRI) system, the steps of the method comprising:
	King et al. disclosed  method for generating a map (see “map” col. 6, lines 9-12) indicative of a transmit radio frequency (RF) field for each coil in an RF coil array (Tx-array) that forms a part of a magnetic resonance imaging (MRI) system (see “MRI system”) (col. 5, line 17).(Fig. 2, 3).

a) directing the MRI system to, for each coil in the RF coil array, operate at least one of the plurality of coils in the RF coil array to generate a transmit RF field and obtain a relative measurement of an RF transmission (B1+) map for a given coil in the RF coil array, wherein the relative measurement of the B1+ map for the given coil indicates relative contributions of the given coil to the RF coil array;
King et al. disclosed directing the MRI system to obtain a relative measurement of an RF transmission (B1+) map for each coil in the RF coil array (col. 5, lines 16-27). King et al. disclosed measurement relative to B0 field (col. 3 lines 35-37, col. 7 lines 22-25). King et al. disclosed Tx-array and power delivery are arranged to produce sinusoidal/cosinusoidal or Fourier magnitude/phase B1 distributions (col. 3, lines 54-57). Magnitude/phase B1 distributions of the transmit RF coil array (Tx-array) disclosed by King is considered the same as the claimed “RF transmission (B1+) map for each coil in the RF coil array.”

b) directing the MRI system to operate the plurality of coils of the RF coil array to generate another transmit RF field and obtain an absolute2 measurement of B1+ map for the RF coil array, wherein the absolute measurement of the B1+ map for the RF coil array indicates contribution of all of the plurality of coils in the RF coil array when transmitting together;
King et al. disclosed directing the MRI system to operate the plurality of coils of the RF coil array (col. 3, lines 50-53).

    PNG
    media_image2.png
    64
    374
    media_image2.png
    Greyscale

King et al. disclosed Tx-array and power delivery are arranged to produce sinusoidal/cosinusoidal or Fourier magnitude/phase B1 distributions (col. 3, lines 54-57). The magnitude B1 distributions of the transmit RF coil array (Tx-array) disclosed by King is considered the same as the claimed “absolute measurement of B1+ map for the RF coil array.”  Additionally, King et al. disclosed experimentally determined magnitude B1 map (col. 5 line 36, 42-43, 46-47). Examiner considers absolute measurement of B1+ map same as the experimentally determined magnitude B1 map disclosed by King et al.

c) computing a global B1+ map for at least the plurality of coils of the RF coil array from the absolute measurement; and
King et al. disclosed computing a global B1+ map for the RF coil array by superposition from the absolute/magnitude measurement (col. 5, lines 37-43).

d) producing Bl+ map for each coil in the RF coil array by weighting the global Bl+ map using a relative phase computed from the relative measurement obtained for that coil, whereas each B1+ map comprises pixels describing a distribution of a complex valued B1+ field generated in space by the coil,
wherein the relative phase is computed for each coil as a signal ratio dividing complex signals in the relative measurement obtained by the coil in step a) by a reference complex signal.
King et al. disclosed producing  Bl+ map for each coil in the RF coil array by weighting (see “weighting coefficients”) the global Bl+ map using information derived from the relative measurement obtained for that coil (col. 5, line 46). Specifically, King et al. disclosed weighting coefficients are used to achieve optimal B1 magnitude/phase distribution (B1+ map) (col. 5, lines 43-48). 

In an analogous art, Roemer teaches NMR phased array imaging wherein absolute values                         
                            |
                            B
                            1
                            (
                            x
                            ,
                            y
                            )
                            |
                        
                     are used in image reconstruction programs to simplify calculations without having to carry complex B1(x, y) data. See                         
                            |
                            B
                            1
                            (
                            x
                            ,
                            y
                            )
                            |
                        
                     in equation (3) (col. 4, lines 8-22), where B1(x, y) is the RF magnetic field produced by coil.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to have used absolute values of B1+ map because Roemer disclosed using magnitude/absolute values in RF field mapping (B1 map) simplifies calculations.
King et al. did not specifically disclose each B1+ map comprises pixels describing a distribution of a complex valued B1+ field generated in space by the coil.
Miyoshi (US 6,466,016 Bl) disclosed obtaining B1+ map (phase map) by calculating the phase of image data given by complex numbers for each pixel (col. 1, lines 34-36, col. 3, lines 14-22).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify B1 map disclosed by King by obtaining B1+ map comprising pixels describing a distribution of a complex valued B1+ field generated in space by the coil disclosed by Miyoshi so as to obtain B1+ map without anomalies.

12.	The method as recited in claim 11 wherein step a) includes:
King et al. in combination with Roemer disclosed all of the limitations of claim 11 as set forth above.
i) operating one of the coils in the RF coil array to generate the transmit RF field using a flip angle sufficiently small so that the transmit RF field is proportional to magnetic resonance signals generated in response to the transmit RF field;
King et al. disclosed operating one of the coils in the RF coil array to generate a transmit RF field so that the transmit RF field is proportional to magnetic resonance signals generated in response to the transmit RF field (see “magnetic resonance experiments” col. 3, lines 20-41). Using a small flip angle is inherently disclosed as it is necessary for linearity in performing superposition of magnetic fields so that excitation profile of multiple RF transmit coils may be spatially superposed in order to form the B1 map.

ii) acquiring data by sampling the magnetic resonance signals generated in response to the transmit RF field generated in step i); and
King et al. disclosed  acquiring data by sampling the magnetic resonance signals (“receiving RF signals”) generated in response to the transmit RF field generated in step i). Specifically, King et al. disclosed providing a transmit RF coil Tx-array and applying an energizing signal to the transmit coil array to excite magnetization within the sample and receiving RF signals from the sample (col. 7, lines 6-10).
iii) repeating steps i) and ii) to acquire data for each coil in the RF coil array, thereby obtaining relative measurements of the B1+ map for each coil in the RF coil array.
King et al. disclosed  repeating steps i) and ii) by performing sequential measurements to acquire data for each coil in the RF coil array, thereby obtaining relative measurements of an RF transmission map for each coil in the RF coil array. Specifically, King et al. disclosed wherein 

13. The method as recited in claim 11 wherein step b) includes:
King et al. in combination with Roemer disclosed all of the limitations of claim 11 as set forth above.
i) operating a plurality of the coils in the RF coil array to generate the another transmit RF field; and
King et al. disclosed operating a plurality of the coils in the RF coil array (Tx-array) to generate a transmit RF field (Fig. 5).

ii) acquiring data by sampling magnetic resonance signals generated by the transmit RF field generated in step i), thereby obtaining an absolute measurement of an RF transmission map for the RF coil array.
King et al. disclosed acquiring data by sampling magnetic resonance signals generated by the transmit RF field generated in step i), thereby obtaining an absolute measurement of an RF transmission map for the RF coil array. King et al. disclosed  elements of the Tx-array is driven to produce  Bl magnitude distributions and performing Tx spatial encoding  accomplished through a superposition of Bl  fields from individual array elements. Obtaining an absolute measurement of an RF transmission map for the RF coil array as claimed is broadly interpreted by the examiner as the Tx spatial encoding accomplished through a superposition of Bl fields from individual array elements disclosed by King et al. (col. 5, lines 34-39).
6.4	King, Roemer, Miyoshi, Zhu (cl. 16-19)

Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al. (US 7,141,973 B2), Roemer (US 5,086,275), Miyoshi (US 6,466,016 Bl) and Zhu (US 2005/0110487).

 16. The method as recited in claim 11 wherein the reference complex signals are acquired by one of the coils in the RF coil array during step a).
King et al. in combination with Roemer and Miyoshi disclosed all of the limitations of claim 11 as set forth above. 
While King disclosed complex signals (magnitude and relative phase), King et al. in combination with Roemer did not specifically disclose wherein the reference complex signals are acquired by one of the coils in the RF coil array during step a).
Zhu disclosed reference magnetic resonance signals are acquired by one of the coils in the RF coil array (“with zero inputs to other elements”) for calibration of B1 maps [0052].
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify King et al. wherein the reference complex signals are acquired by one of the coils in the RF coil array as disclosed by Zhu to form a reference image for calibration of B1 field map.

 17. The method as recited in claim 11 wherein step d) further includes weighting the global B1+ map using a measure of B1+ losses due to destructive interference.
King et al. in combination with Roemer and Miyoshi disclosed all of the limitations of claim 11 as set forth above. 

	Zhu teaches method of realizing desired excitation profiles and reducing RF power deposition which necessarily requires reduction of B1+ losses due to destructive interference. Specifically, Zhu teaches computer controlled RF transmit coil array generates an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during 
MR imaging is reduced [0009]. Measure of B1+ losses due to destructive interference is broadly considered the same as the reduction in the RF power deposition during 
MR imaging disclosed by Zhu because B1+ losses due to destructive interference is related to the RF power deposition during MR imaging.
	At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify King et al. in combination with Roemer by weighting the global B1+ map using a measure of B1+ losses due to destructive interference to achieve reduction in RF power deposition during MR imaging as disclosed by Zhu.

18. The method as recited in claim 17 wherein the measure of B1+ losses due to destructive interference is computed by dividing a magnitude of a sum of the relative measures obtained in step a) by a magnitude of a sum of a magnitude of the relative measures obtained in step a).
King et al. in combination with Roemer, Miyoshi and Zhu disclosed of the limitations of claim 17 as set forth above. 

King et al. did not disclose wherein the measure of B1+ losses due to destructive interference is computed dividing a magnitude of a sum of the relative measures obtained in step a) by a magnitude of a sum of a magnitude of the relative measures obtained in step a).
Zhu disclosed to manage excitation profile and regulate RF power deposition by integrated treatment of excitation pulses and transmit coils facilitating excitation profile control for the management of SAR and to provide a solution to power deposition at high field strength [0082] [0083]. Zhu disclosed computer acquires a B1 field map for each transmit coil of a transmit coil array and determine from the B1 field maps a spatiotemporal variation of a composite B1 field.  The computer generates an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during imaging is reduced [0083]. 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the MRI method disclosed by King et al. by measuring B1+ losses (RF power deposition disclosed by Zhu) due to destructive interference by dividing a magnitude of a sum of the relative measures (B1 field map of each transmit coil) by a magnitude of the composite B1 field disclosed by Zhu for obtaining a spatiotemporal variation of a composite B1 field. 

19. The method as recited in claim 18 wherein computing the measure of B1+ losses due to destructive interference further includes computing the measure of B1+ losses due to destructive interference for each receive coil in the RF coil array and averaging the measures of B1+ losses due to destructive interference across all available receive coils in the RF coil array.
King et al. in combination with Roemer, Miyoshi and Zhu disclosed all of the limitations of claim 18 as set forth above. 
King et al. did not disclose wherein computing the measure of B1+ losses due to destructive interference further includes computing the measure of B1+ losses due to destructive interference for each receive coil in the RF coil array and averaging the measures of B1+ losses due to destructive interference across all available receive coils in the RF coil array.
Zhu disclosed a computer system that generate an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during imaging is reduced [0083]. Knowledge of an average measure of B1+ losses due to destructive interference across all available receive coils in the RF coil array is inherent to reducing RF power deposition during imaging disclosed by Zhu.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the MRI method disclosed by King et al.by computing the measure of B1+ losses due to destructive interference and further computing the measure of B1+ losses due to destructive interference for each receive coil in the RF coil array and averaging the measures of B1+ losses due to destructive interference across all available receive coils in the RF coil array so as to generate an RF pulsing sequence tailored to each respective transmit coil disclosed by Zhu such that RF power deposition during imaging is reduced.
6.5	King, Roemer, Miyoshi, Zhu, Mugler (cl. 20)
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al. (US 7,141,973 B2), Roemer (US 5,086,275), Miyoshi (US 6,466,016 Bl), Zhu (US 2005/0110487) and Mugler et al (US 5,245,282).
20. The method as recited in claim 17 wherein the measure of B1+ losses due to destructive interference is unbiased by obtaining the relative measures in step a) using a pulse sequence having a repetition time (TR) selected to limit T1-weighting within a user-defined error tolerance.
King et al. in combination with Roemer, Miyoshi and Zhu disclosed all of the limitations of claim 17 as set forth above.
King et al. in combination with Roemer, Miyoshi and Zhu did not specifically disclose wherein the measure of B1+ losses due to destructive interference is unbiased by obtaining the relative measures in step a) using a pulse sequence having a repetition time (TR) selected to limit T1-weighting within a user-defined error tolerance.
Mugler et al (US 5,245,282) disclosed T1-weighting magnetic resonance imaging data  wherein each discrete intensity value (assuming a magnitude representation) in the image data represents an integral of the proton density, weighted by the T1 relaxation times, over a small volume (col. 4, lines 61-65). As is well known in MR imaging, T1 weighting causes the tissue that is important for making the intended medical diagnosis to have the best contrast (brightness) in the reconstructed image.  Mugler et al. further teaches repetition time TR of the pulse sequence is chosen based on the desired contrast behavior and the properties of the pulse sequence (col. 6, lines 38-42).

6.6	Lee, Roemer, Zhu, Miyoshi (cl. 11-13, 16-19)

Claims 11-13, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2006/0253019), Roemer (US 5,086,275), Zhu (US 2005/0110487) and Miyoshi (US 6,466,016 Bl).

11. 	A method for generating a map indicative of a transmit radio frequency (RF) field for each coil in an RF coil array that forms a part of a magnetic resonance imaging (MRI) system, the steps of the method comprising:
	Lee disclosed method for generating a map of a transmit radio frequency (RF) field (“transmit magnetic field profile”) for each coil in an RF coil array (array of conductive elements) that forms a part of a magnetic resonance imaging (MRI) system (Abstract).

a) directing the MRI system to, for each coil in the RF coil array, operate at least one of the plurality of coils in the RF coil array to generate a transmit RF field and obtain a relative measurement of an RF transmission (B1+) map for a given coil in the RF coil array;


b) directing the MRI system to operate the plurality of coils of the RF coil array to generate another transmit RF field and obtain an absolute measurement of B1+ map for the RF coil array.
Lee disclosed directing the MRI system to operate the plurality of coils of the RF coil array to generate another transmit RF field (“further excitation profile can be acquired”) and obtain an absolute measurement of B1+ map for the RF coil array [0009] (Fig. 5, step 520).

c) computing a global B1+ map for at least the plurality of coils of the RF coil array from the absolute measurement; and
Lee disclosed computing a global B1+ map for at least the plurality of coils of the RF coil array from the absolute measurement by performing linear combination of all the B1+ mappings [0022].

d) producing Bl+ map for each coil in the RF coil array by weighting the global Bl+ map using a relative phase computed from the relative measurement obtained for that coil, whereas each B1+ map comprises pixels describing a distribution of a complex valued B1+ field generated in space by the coil,
wherein the relative phase is computed for each coil as a signal ratio dividing complex signals in the relative measurement obtained by the coil in step a) by a reference complex signal.
Lee disclosed producing Bl+ map for each coil in the RF coil array by weighting (“weighting factor”) the global Bl+ map using information derived from the relative measurement obtained for that coil. (Fig. 5, step 540) [0022]. 
Lee may not specifically disclose system to obtain an absolute measurement of B1+ map for the RF coil array.
In an analogous art, Roemer teaches NMR phased array imaging wherein absolute values                         
                            |
                            B
                            1
                            (
                            x
                            ,
                            y
                            )
                            |
                        
                     are used in image reconstruction programs to simplify calculations without having to carry complex B1(x, y) data. See                         
                            |
                            B
                            1
                            (
                            x
                            ,
                            y
                            )
                            |
                        
                     in equation (3) (col. 4, lines 8-22), where B1(x, y) is the RF magnetic field produced by coil.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to have used absolute values of (B1+) map because Roemer disclosed using magnitude/absolute values in RF field mapping (B1 map) simplifies calculations.
Lee further disclosed to determine a phase of a signal corresponding to each conductive element and further disclosed complex signals (amplitude and phase) [0007] [0009]. Lee disclosed obtaining specified transmit magnetic field profile (a specified "excitation profile") by exciting a plurality of conductive elements (RF resonators) and obtaining a further transmit magnetic field profile [0007].
Lee and Roemer did not specifically disclose relative phase is computed by forming a signal ratio by dividing complex signals obtained by the coil in step a) by reference complex signals.
+ maps wherein division of the result by a reference image is performed for removing the modulation of subject contrast and additional processing for suppressing the effects of noise so as to provide an estimate of the effective B1 map [0052]. Zhu further disclosed the use complex signals (magnitude and phase) [0075]) (Fig. 14 and Fig. 15).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the MRI method disclosed by Lee by forming a MRI signal ratio by dividing complex signals obtained by the coil by reference complex signals disclosed by Zhu for performing calibration of the B1 maps for achieving greater excitation profile accuracy.
Lee did not specifically disclose each B1+ map comprises pixels describing a distribution of a complex valued B1+ field generated in space by the coil.
Miyoshi (US 6,466,016 Bl) disclosed obtaining B1+ map (phase map) by calculating the phase of image data given by complex numbers for each pixel (col. 1, lines 34-36, col. 3, lines 14-22).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify B1 map disclosed by Lee by obtaining B1+ map comprising pixels describing a distribution of a complex valued B1+ field generated in space by the coil disclosed by Miyoshi so as to obtain B1+ map without anomalies.

12.	The method as recited in claim 11 wherein step a) includes:
Lee in combination with Roemer disclosed all of the limitations of claim 11 as set forth above.

i) operating one of the coils in the RF coil array to generate the transmit RF field using a flip angle sufficiently small so that the transmit RF field is proportional to magnetic resonance signals generated in response to the transmit RF field;
Lee disclosed operating one of the coils in the RF coil array to generate a transmit RF field so that the transmit RF field is proportional to magnetic resonance signals generated in response to the transmit RF field bk(x, y) [0021]. Using a small flip angle is inherently disclosed as it is necessary for linearity in performing superposition of magnetic fields so that excitation profile of multiple RF transmit coils may be spatially superposed in order to form B1 map.

ii) acquiring data by sampling the magnetic resonance signals generated in response to the transmit RF field generated in step i); and
Lee disclosed  acquiring data by sampling the magnetic resonance signals P(x, y) generated in response to the transmit RF field generated in step i) [0031]. 

iii) repeating steps i) and ii) to acquire data for each coil in the RF coil array, thereby obtaining relative measurements of the B1+ map for each coil in the RF coil array.
Lee disclosed  repeating steps i) and ii) by performing sequential measurements to acquire data for each coil in the RF coil array (applying a plurality of signals to the array), thereby obtaining relative measurements of an RF transmission map for each coil in the RF coil array [0030]. 

13. The method as recited in claim 11 wherein step b) includes:


i) operating a plurality of the coils in the RF coil array to generate the another transmit RF field; and
Lee disclosed operating a plurality of the coils in the RF coil array to generate a transmit RF field (Fig. 5, step 510).

ii) acquiring data by sampling magnetic resonance signals generated by the transmit RF field generated in step i), thereby obtaining an absolute measurement of an RF transmission map for the RF coil array.
Lee disclosed acquiring data by sampling magnetic resonance signals generated by the transmit RF field generated in step i), thereby obtaining an absolute measurement of an RF transmission map for the RF coil array [0022]. 

 16. The method as recited in claim 11 wherein the reference complex signals are acquired by one of the coils in the RF coil array during step a).
Lee, Roemer and Zhu disclosed all of the limitations of claim 11 as set forth above. 
Lee and Roemer did not specifically disclose wherein the reference complex signals are acquired by one of the coils in the RF coil array during step a).
Zhu disclosed reference complex signals are acquired by one of the coils in the RF coil array (“with zero inputs to other elements”) for calibration of B1 maps [0052].

 
17. The method as recited in claim 11 wherein step d) further includes weighting the global B1+ map using a measure of B1+ losses due to destructive interference.
Lee in combination with Roemer disclosed all of the limitations of claim 11 as set forth above. 
Lee in combination with Roemer did not specifically disclose weighting the global B1+ map using a measure of B1+ losses due to destructive interference.
	Zhu teaches method of realizing desired excitation profiles and reducing RF power deposition which necessarily requires reduction of B1+ losses due to destructive interference. Specifically, Zhu teaches computer controlled RF transmit coil array generates an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during 
MR imaging is reduced [0009]. Measure of B1+ losses due to destructive interference is broadly considered the same as the reduction in the RF power deposition during 
MR imaging disclosed by Zhu because B1+ losses due to destructive interference is related to the RF power deposition during MR imaging.
	At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Lee in combination with Roemer by weighting the global B1+ map using a measure of B1+ losses due to destructive interference to achieve reduction in RF power deposition during MR imaging as disclosed by Zhu.

18. The method as recited in claim 17 wherein the measure of B1+ losses due to destructive interference is computed by dividing a magnitude of a sum of the relative measures obtained in step a) by a magnitude of a sum of a magnitude of the relative measures obtained in step a).
Lee, Roemer and Zhu disclosed all of the limitations of claim 17 as set forth above. 
Regarding claim 18, as best understood, Lee disclosed computing magnitude of the sum of relative measures of B1 fields obtained by linear combination of the maps [0024].
Lee and Roemer did not disclose wherein the measure of B1+ losses due to destructive interference is computed dividing a magnitude of a sum of the relative measures obtained in step a) by a magnitude of a sum of a magnitude of the relative measures obtained in step a).
Zhu disclosed to manage excitation profile and regulate RF power deposition by integrated treatment of excitation pulses and transmit coils facilitating excitation profile control for the management of SAR and to provide a solution to power deposition at high field strength [0082] [0083]. Zhu disclosed computer acquires a B1 field map for each transmit coil of a transmit coil array and determine from the B1 field maps a spatiotemporal variation of a composite B1 field.  The computer generates an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during imaging is reduced [0083]. 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the MRI method disclosed by Lee by measuring B1+ losses (RF power deposition disclosed by Zhu) due to destructive interference by dividing a magnitude of a sum of the relative measures (B1 field map of each transmit coil) by a magnitude of the composite B1 field disclosed by Zhu for obtaining a spatiotemporal variation of a composite B1 field. 

19. The method as recited in claim 18 wherein computing the measure of B1+ losses due to destructive interference further includes computing the measure of B1+ losses due to destructive interference for each receive coil in the RF coil array and averaging the measures of B1+ losses due to destructive interference across all available receive coils in the RF coil array.
Lee, Roemer and Zhu disclosed all of the limitations of claim 18 as set forth above. 
Lee and Roemer did not disclose wherein computing the measure of B1+ losses due to destructive interference further includes computing the measure of B1+ losses due to destructive interference for each receive coil in the RF coil array and averaging the measures of B1+ losses due to destructive interference across all available receive coils in the RF coil array.
Zhu disclosed a computer system that generate an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during imaging is reduced [0083]. Knowledge of an average measure of B1+ losses due to destructive interference across all available receive coils in the RF coil array is inherent to reducing RF power deposition during imaging disclosed by Zhu.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the MRI method disclosed by Lee.by computing the measure of B1+ losses due to destructive interference and further computing the measure of B1+ losses due to destructive interference for each receive coil in the RF coil array and averaging the measures of B1+ losses due to destructive interference across all available receive coils in the RF coil array so as to generate an RF pulsing sequence tailored to each respective transmit coil disclosed by Zhu such that RF power deposition during imaging is reduced.

6.7	Lee, Roemer, Zhu, Miyoshi, Mugler (cl. 20)
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2006/0253019), Roemer (US 5,086,275), Zhu (US 2005/0110487), Miyoshi (US 6,466,016 Bl) and Mugler et al (US 5,245,282). 
20. The method as recited in claim 17 wherein the measure of B1+ losses due to destructive interference is unbiased by obtaining the relative measures in step a) using a pulse sequence having a repetition time (TR) selected to limit T1-weighting within a user-defined error tolerance.
Lee in combination with Roemer, Zhu and Miyoshi disclosed all of the limitations of claim 17 as set forth above.
Lee in combination with Roemer and Zhu did not specifically disclose wherein the measure of B1+ losses due to destructive interference is unbiased by obtaining the relative measures in step a) using a pulse sequence having a repetition time (TR) selected to limit T1-weighting within a user-defined error tolerance.
Mugler et al (US 5,245,282) disclosed T1-weighting magnetic resonance imaging data  wherein each discrete intensity value (assuming a magnitude representation) in the image data represents an integral of the proton density, weighted by the T1 relaxation times, over a small volume (col. 4, lines 61-65). As is well known in MR imaging, T1 weighting causes the tissue that is important for making the intended medical diagnosis to have the best contrast (brightness) in the reconstructed image.  Mugler et al. further teaches repetition time TR of the pulse sequence is chosen based on the desired contrast behavior and the properties of the pulse sequence (col. 6, lines 38-42).

6.8	Zhu, Roemer, Miyoshi (cl. 11-13, 16-19)

Claims 11-13 and 16-19 are rejected under 35 U.S.C. 103(a) as being obvious over Zhu (US 2005/0110487), in view of Roemer (US 5,086,275) and Miyoshi (US 6,466,016 Bl).
11.	A method for generating a map indicative of a transmit radio frequency (RF) field for each coil in an RF coil array that forms a part of a magnetic resonance imaging (MRI) system, the steps of the method comprising
Regarding claim 11, Zhu disclosed method for generating a map indicative of a transmit radio frequency (RF) field for each coil in an RF coil array that forms a part of a magnetic resonance imaging (MRI) system, the steps of the method comprising [0083]:

a) directing the MRI system to, for each coil in the RF coil array, operate at least one of the plurality of coils in the RF coil array to generate a transmit RF field and obtain a relative measurement of an RF transmission (B1+) map for a given coil in the RF coil array;
Zhu disclosed to cause the computer to acquire a B1 field map for each transmit coil of a transmit coil array [0009] [0083].
b) directing the MRI system to operate a plurality of coils of the RF coil array to generate another transmit RF field and obtain an absolute measurement of B1+ map for the RF coil array;
Zhu disclosed to operate a plurality of coils of the RF coil array to generate another transmit RF field and obtain an absolute measurement of B1+ map (reference image) for the RF coil array [0052]. Zhu further disclosed composite B1 field map generated by superimposing the individual B1 field maps (Fig. 12). The composite B1 field map is broadly considered an absolute measurement of B1+ map for the RF coil array.

    PNG
    media_image3.png
    52
    310
    media_image3.png
    Greyscale


c) computing a global B1+ map for at least the plurality of coils of the RF coil array from the absolute measurement; and
Zhu disclosed computing a global B1+ map (effective B1 map) for at least the plurality of coils of the RF coil array from the absolute measurement [0052].

d) producing Bl+ map for each coil in the RF coil array by weighting the global Bl+ map using a relative phase computed from the relative measurement obtained for that coil, whereas each B1+ map comprises pixels describing a distribution of a complex valued B1+ field generated in space by the coil,
wherein the relative phase is computed for each coil as a signal ratio dividing complex signals in the relative measurement obtained by the coil in step a) by a reference complex signal.

Zhu further disclosed B1 field maps may be calibrated one at a time by performing division of the result by a reference image for removing the modulation of subject contrast and additional processing for suppressing the effects of noise, then provides an estimate of the effective B1 map associated with the transmit element [0052]. 
Zhu may not specifically disclose system to obtain an absolute measurement of B1+ map for the RF coil array.
In an analogous art, Roemer teaches NMR phased array imaging wherein absolute values                         
                            |
                            B
                            1
                            (
                            x
                            ,
                            y
                            )
                            |
                        
                     are used in image reconstruction programs to simplify calculations without having to carry complex B1(x, y) data. See                         
                            |
                            B
                            1
                            (
                            x
                            ,
                            y
                            )
                            |
                        
                     in equation (3) (col. 4, lines 8-22), where B1(x, y) is the RF magnetic field produced by coil.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to have used absolute values of (B1+) map because Roemer disclosed using magnitude/absolute values in RF field mapping (B1 map) simplifies calculations.
Zhu may not specifically disclose each B1+ map comprises pixels describing a distribution of a complex valued B1+ field generated in space by the coil.

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify B1 map disclosed by Zhu by obtaining B1+ map comprising pixels describing a distribution of a complex valued B1+ field generated in space by the coil disclosed by Miyoshi so as to obtain B1+ map without anomalies.

12.	The method as recited in claim 11 wherein step a) includes:
Zhu in combination with Roemer disclosed all of the limitations of claim 11 as set forth above.
i) operating one of the coils in the RF coil array to generate the transmit RF field using a flip angle sufficiently small so that the transmit RF field is proportional to magnetic resonance signals generated in response to the transmit RF field;
Zhu disclosed operating one of the coils in the RF coil array to generate a transmit RF using a flip angle sufficiently small (small-tip-angle excitation) so that the transmit RF field is proportional to magnetic resonance signals generated in response to the transmit RF field [0034].

ii) acquiring data by sampling the magnetic resonance signals generated in response to the transmit RF field generated in step i); and
Zhu disclosed  acquiring data by sampling the magnetic resonance signals (“receiving RF signals”) generated in response to the transmit RF field generated in step i) [0083].

iii) repeating steps i) and ii) to acquire data for each coil in the RF coil array, thereby obtaining relative measurements of the B1+ map for each coil in the RF coil array. 
Zhu disclosed  repeating steps i) and ii) to acquire data for each coil in the RF coil array, thereby obtaining relative measurements of the B1+ map for each coil in the RF coil array [0083].

13. The method as recited in claim 11 wherein step b) includes:
Zhu in combination with Roemer disclosed all of the limitations of claim 11 as set forth above.
i) operating a plurality of the coils in the RF coil array to generate the another transmit RF field; and
ii) acquiring data by sampling magnetic resonance signals generated by the transmit RF field generated in step i), thereby obtaining an absolute measurement of an RF transmission map for the RF coil array.
Zhu disclosed to operate a plurality of coils of the RF coil array to generate another transmit RF field and obtain an absolute measurement of B1+ map (reference image) for the RF coil array [0052]. Zhu further disclosed composite B1 field map generated by superimposing the individual B1 field maps (Fig. 12). The composite B1 field map is broadly considered an absolute measurement of B1+ map for the RF coil array;

16. The method as recited in claim 11 wherein the reference complex signals are acquired by one of the coils in the RF coil array during step a).

Zhu disclosed reference magnetic resonance signals are acquired by one of the coils in the RF coil array. Specifically, Zhu disclosed imaging experiment that uses a single element of the transmit array for transmission [0052].

17. The method as recited in claim 11 wherein step d) further includes weighting the global B1+ map using a measure of B1+ losses due to destructive interference.
Zhu in combination with Roemer disclosed all of the limitations of claim 11 as set forth above.
	Zhu teaches method of realizing desired excitation profiles and reducing RF power deposition which necessarily requires reduction of B1+ losses due to destructive interference. Specifically, Zhu teaches computer controlled RF transmit coil array generates an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during MR imaging is reduced [0009] [0083]. Measure of B1+ losses due to destructive interference is broadly considered the same as the reduction in the RF power deposition during MR imaging disclosed by Zhu because B1+ losses due to destructive interference is related to the RF power deposition during MR imaging.
18. The method as recited in claim 17 wherein the measure of B1+ losses due to destructive interference is computed by dividing a magnitude of a sum of the relative measures obtained in step a) by a magnitude of a sum of a magnitude of the relative measures obtained in step a).

Zhu disclosed to manage excitation profile and regulate RF power deposition by integrated treatment of excitation pulses and transmit coils facilitating excitation profile control for the management of SAR and to provide a solution to power deposition at high field strength [0082] [0083]. Zhu disclosed computer acquires a B1 field map for each transmit coil of a transmit coil array and determine from the B1 field maps a spatiotemporal variation of a composite B1 field.  The computer generates an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during imaging is reduced [0083]. 

19. The method as recited in claim 18 wherein computing the measure of B1+ losses due to destructive interference further includes computing the measure of B1+ losses due to destructive interference for each receive coil in the RF coil array and averaging the measures of B1+ losses due to destructive interference across all available receive coils in the RF coil array.
Zhu in combination with Roemer disclosed all of the limitations of claim 18 as set forth above.
Zhu disclosed a computer system that generate an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during imaging is reduced [0083]. Knowledge of an average measure of B1+ losses due to destructive interference across all available receive coils in the RF coil array is inherent to reducing RF power deposition during imaging disclosed by Zhu.
6.9	Zhu, Roemer, Miyoshi, Mugler (cl. 20)
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhu (US 2005/0110487), Roemer (US 5,086,275), Miyoshi (US 6,466,016 Bl) and Mugler et al (US 5,245,282).
20. The method as recited in claim 17 wherein the measure of B1+ losses due to destructive interference is unbiased by obtaining the relative measures in step a) using a pulse sequence having a repetition time (TR) selected to limit T1-weighting within a user-defined error tolerance.
Zhu in combination with Roemer and Miyoshi disclosed all of the limitations of claim 17 as set forth above.
While Zhu disclosed to generate an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during MR imaging is reduced (power loss reduction) [0031] [0083], Zhu in combination with Roemer did not specifically disclose wherein the measure of B1+ losses due to destructive interference is unbiased by obtaining the relative measures in step a) using a pulse sequence having a repetition time (TR) selected to limit T1-weighting within a user-defined error tolerance.
Mugler et al (US 5,245,282) disclosed T1-weighting magnetic resonance imaging data  wherein each discrete intensity value (assuming a magnitude representation) in the image data represents an integral of the proton density, weighted by the T1 relaxation times, over a small volume (col. 4, lines 61-65). As is well known in MR imaging, T1 weighting causes the tissue that is important for making the intended medical diagnosis to have the best contrast (brightness) in the reconstructed image. Mugler et al. further teaches repetition time TR of the pulse sequence 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify MRI method disclosed by Zhu and Roemer by adding T1-weighting magnetic resonance imaging data disclosed by Mugler et al. and repetition time TR of the pulse sequence chosen based on the desired contrast behavior and the properties of the pulse sequence disclosed by Mugler et al. so that the tissue that is important for making the intended medical diagnosis have the best contrast (brightness) in the reconstructed image.
6.10	Feiweier `805, Feiweier `737, Feiweier `304 (cl. 11-13, 16)
Claims 11-13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feiweier (US 7,482,805 B2), Feiweier (US 2004/0164737), and Feiweier (US 2005/0073304).
11. 	A method for generating a map indicative of a transmit radio frequency (RF) field for each coil in an RF coil array having a plurality of RF coils that forms a part of a magnetic resonance imaging (MRI) system, the steps of the method comprising:
Feiweier `805 disclosed method for generating a map (B1 field distribution) indicative of a transmit radio frequency (RF) field for each coil in an RF coil array having a plurality of RF coils that forms a part of a magnetic resonance imaging (MRI) system (col. 2, lines 28-51).

a) directing the MRI system to, for each coil in the RF coil array, operate at least one of the plurality of coils in the RF coil array to generate a transmit RF field and obtain a relative measurement of an RF transmission (B1+) map for a given coil in the RF coil array;


    PNG
    media_image4.png
    126
    369
    media_image4.png
    Greyscale

b) directing the MRI system to operate the plurality of coils of the RF coil array to generate another transmit RF field and obtain an absolute measurement of B1+ map for the RF coil array, wherein the absolute measurement of the B1+ map for the RF coil array indicates contribution of all of the plurality of coils in the RF coil array when transmitting together;
Feiweier `805 disclosed measuring the absolute B1+ map for the RF coil array  (absolute flip3 angle distribution)(see Abstract and col 4, lines 24-32) to obtain a "reference transmission configuration" (col, 3, lines 17-19, col 3 line 64 to col. 5, line 6). Feiweier ‘805 disclosed measuring the B1 field distribution and measuring absolute B1 field of every single transmission element (coil). Measurement of the absolute B1 amplitude is only necessary for a reference transmission configuration.  For all other transmission configurations, the determination of the B1 amplitude relative to the reference transmission configuration is sufficient.  The method is 

c) computing a global B1+ map for at least the plurality of coils of the RF coil array from the absolute measurement; and
d) producing Bl+ map for each coil in the RF coil array by weighting the global Bl+ map using a relative phase computed from the relative measurement obtained for that coil, whereas each B1+ map comprises pixels describing a distribution of a complex valued B1+ field generated in space by the coil,
Feiweier `805 disclosed generating complex valued B1 field distributions which is broadly considered the same as producing B1+ map for the coil. To the extent that Feiweier `805 may not specifically disclose producing B1+ map it would have been obvious over Feiweier `304 and Feiweier `737.
Feiweier `304 specifically disclosed producing B1 map comprising pixels describing a distribution of  B1+ field generated in space by the coil [0004] [0018] [0067].

    PNG
    media_image5.png
    80
    356
    media_image5.png
    Greyscale

Feiweier `304 disclosed combining B1 maps into one common B1 map (Fig. 4). Since the B1 maps for coil array are combined it indicates contribution of all of the plurality of coils in the RF coil array when transmitting together [0068] [0076]. Feiweier `304 teaches producing a B1 map by weighting the global Bl+ map using information derived from the relative measurement obtained for that coil [0090].
1 field [0083] [0085].
The steps a)-d) as claimed for generating a map indicative of a transmit radio frequency (RF) field for each coil in an RF coil array is considered routine optimization within prior conditions for B1 optimization. In the instant case all of the conditions including obtaining a relative measurement of an RF transmission B1+ map for a given coil in the RF coil array, obtaining absolute of the B1+ map,  computing a global B1+ map by superposition and  weighting the global Bl+ using information derived from the relative measurement were known in the prior art and it would have been obvious to one ordinary skill in the art to combine these conditions in  steps  a)-d)  as claimed for B1+map routine optimization. (See MPEP. 2144.05. II. ROUTINE OPTIMIZATION noted below).
It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the method of producing B1 field distribution disclosed by Feiweier `805 by weighting the global Bl+ map using information derived from the relative measurement obtained for that coil for producing B1 map disclosed by Feiweier `304 and Feiweier `737 by routine optimization of B1 field. As known in the art, B1 map is required for proper pre-scan calibration of the MRI system to generate an optimally homogenous radio-frequency field in the subject or, respectively, in the examination volume.

wherein the relative phase is computed by forming a signal ratio by dividing complex signals obtained by the coil in step a) by reference complex signals.
Feiweier `805, ‘737, ‘304 disclosed all of the limitations of claim 11 as set forth above.
Feiweier `805 disclosed relative phase is extracted from complex image signal and specifically disclosed the phase positions of the radio-frequency field distributions of the various transmission configurations are determined relative to one another and the relative phase [Symbol font/0x66]k(r) determined from the phase of the image signals Si(r) and Sk(r), where S(r) is complex (col. 7, lines 25-50 and Fig. 1). 

12.	The method as recited in claim 11 wherein step a) includes:
Feiweier `805, ‘737, ‘304 disclosed all of the limitations of claim 11 as set forth above.

i) operating one of the coils in the RF coil array to generate the transmit RF field using a flip angle sufficiently small so that the transmit RF field is proportional to magnetic resonance signals generated in response to the transmit RF field;
Feiweier `805, disclosed operating one of the coils in the RF coil array to generate a transmit RF field so that the transmit RF field is proportional to magnetic resonance signals generated in response to the transmit RF field (col. 1 lines 59 to col. 2 line4). Using a flip angle sufficiently small to generate the transmit RF field by a coil is inherently disclosed so that the flip angle is linear with respect to B1.

ii) acquiring data by sampling the magnetic resonance signals generated in response to the transmit RF field generated in step i); and
Feiweier `805, disclosed acquiring data by sampling the magnetic resonance signals (“receiving RF signals”) generated in response to the transmit RF field generated in step i). 

iii) repeating steps i) and ii) to acquire data for each coil in the RF coil array, thereby obtaining relative measurements of the B1+ map for each coil in the RF coil array.
Feiweier `805, disclosed obtaining relative measurements of B1+ map for each coil in the RF coil array (col. 4, lines 36-44).

    PNG
    media_image6.png
    127
    372
    media_image6.png
    Greyscale


13. The method as recited in claim 11 wherein step b) includes:


i) operating a plurality of the coils in the RF coil array to generate the another transmit RF field; and
Feiweier `805 disclosed operating a plurality of the coils in the RF coil array to generate a transmit RF field (col. 2, lines 28-46).

ii) acquiring data by sampling magnetic resonance signals generated by the transmit RF field generated in step i), thereby obtaining an absolute measurement of an RF transmission map for the RF coil array.
Feiweier `805 disclosed obtaining an absolute measurement of an RF transmission map (absolute flip angle distribution) for the RF coil array (see Abstract and Fig. 1).

16. The method as recited in claim 11 wherein the reference complex signals are acquired by one of the coils in the RF coil array during step a).
Feiweier `805 disclosed reference complex signals (Sk) are acquired by one of the coils in the RF coil array (col. 5, lines 42-50).

6.11	Feiweier `805, Feiweier `737, Feiweier `304, Zhu (cl. 17-19)
Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feiweier (US 7,482,805 B2), Feiweier (US 2004/0164737), Feiweier (US 2005/0073304) and Zhu (US 2005/0110487).
17. The method as recited in claim 11 wherein step d) further includes weighting the global B1+ map using a measure of B1+ losses due to destructive interference.
Feiweier `805, ‘737, ‘304 disclosed all of the limitations of claim 11 as set forth above.
Feiweier `805, ‘737, ‘304 did not specifically disclose weighting the global B1+ map using a measure of B1+ losses due to destructive interference.
	Zhu teaches method of realizing desired excitation profiles and reducing RF power deposition which necessarily requires reduction of B1+ losses due to destructive interference. Specifically, Zhu teaches computer controlled RF transmit coil array generates an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during 
MR imaging is reduced [0009]. Measure of B1+ losses due to destructive interference is broadly considered the same as the reduction in the RF power deposition during MR imaging disclosed by Zhu, because B1+ losses due to destructive interference is related to the RF power deposition during MR imaging.
	At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Feiweier `805, ‘737, ‘304 by weighting the global B1+ map using a measure of B1+ losses due to destructive interference disclosed by Zhu to achieve reduction in RF power deposition during MR imaging.

18. The method as recited in claim 17 wherein the measure of B1+ losses due to destructive interference is computed by dividing a magnitude of a sum of the relative measures obtained in step a) by a magnitude of a sum of a magnitude of the relative measures obtained in step a).
Feiweier `805, ‘737, ‘304 disclosed all of the limitations of claim 17 as set forth above.

Zhu disclosed to manage excitation profile and regulate RF power deposition by integrated treatment of excitation pulses and transmit coils facilitating excitation profile control for the management of SAR and to provide a solution to power deposition at high field strength [0082] [0083]. Zhu disclosed computer acquires a B1 field map for each transmit coil of a transmit coil array and determine from the B1 field maps a spatiotemporal variation of a composite B1 field.  The computer generates an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during imaging is reduced [0083]. 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the MRI method disclosed by Feiweier `805, ‘737, ‘304 by measuring B1+ losses (RF power deposition disclosed by Zhu) due to destructive interference by dividing a magnitude of a sum of the relative measures (B1 field map of each transmit coil) by a magnitude of the composite B1 field disclosed by Zhu for obtaining a spatiotemporal variation of a composite B1 field. 

19. The method as recited in claim 18 wherein computing the measure of B1+ losses due to destructive interference further includes computing the measure of B1+ losses due to destructive interference for each receive coil in the RF coil array and averaging the measures of B1+ losses due to destructive interference across all available receive coils in the RF coil array.

Feiweier `805, ‘737, ‘304 did not disclose wherein computing the measure of B1+ losses due to destructive interference further includes computing the measure of B1+ losses due to destructive interference for each receive coil in the RF coil array and averaging the measures of B1+ losses due to destructive interference across all available receive coils in the RF coil array.
Zhu disclosed a computer system that generates an RF pulsing sequence tailored to each respective transmit coil such that RF power deposition during imaging is reduced [0083]. Knowledge of an average measure of B1+ losses due to destructive interference across all available receive coils in the RF coil array is inherent to reducing RF power deposition during imaging disclosed by Zhu.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the MRI method disclosed by Feiweier `805, ‘737, ‘304 by computing the measure of B1+ losses due to destructive interference and further computing the measure of B1+ losses due to destructive interference for each receive coil in the RF coil array and averaging the measures of B1+ losses due to destructive interference across all available receive coils in the RF coil array so as to generate an RF pulsing sequence tailored to each respective transmit coil disclosed by Zhu such that RF power deposition during imaging is reduced.

6.12	Feiweier `805, Feiweier `737, Feiweier `304, Zhu, Mugler (cl. 20)
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feiweier (US 7,482,805 B2), Feiweier (US 2004/0164737), Feiweier (US 2005/0073304), Zhu (US 2005/0110487), and Mugler et al (US 5,245,282).
20. The method as recited in claim 17 wherein the measure of B1+ losses due to destructive interference is unbiased by obtaining the relative measures in step a) using a pulse sequence having a repetition time (TR) selected to limit T1-weighting within a user-defined error tolerance.
Feiweier `805, ‘737, ‘304 and Zhu disclosed all of the limitations of claim 17 as set forth above.
Feiweier `805, ‘737, ‘304 and Zhu did not specifically disclose wherein the measure of B1+ losses due to destructive interference is unbiased by obtaining the relative measures in step a) using a pulse sequence having a repetition time (TR) selected to limit T1-weighting within a user-defined error tolerance.
Mugler et al (US 5,245,282) disclosed T1-weighting magnetic resonance imaging data  wherein each discrete intensity value (assuming a magnitude representation) in the image data represents an integral of the proton density, weighted by the T1 relaxation times, over a small volume (col. 4, lines 61-65). As is well known in MR imaging, T1 weighting causes the tissue that is important for making the intended medical diagnosis to have the best contrast (brightness) in the reconstructed image.  Mugler et al. further teaches repetition time TR of the pulse sequence is chosen based on the desired contrast behavior and the properties of the pulse sequence (col. 6, lines 38-42).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify MRI method disclosed by Feiweier `805, ‘737, ‘304 and Zhu by adding T1-weighting magnetic resonance imaging data disclosed by Mugler et al. and repetition time TR of the pulse sequence chosen based on the desired contrast behavior and the properties of the pulse 
7.0	CONCLUSION

7.1	Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant'sdisclosure.
Deimling (DE 4126169) published 2/11/1993, disclosed Method For Determining Optimized High-Frequency Pulse Forms For Selective Excitation disclosed that only at small flip angles (<30 °) can the system be considered linear.
Sharif et al. (US 7423430 B1) disclosed MRI system for estimating coil sensitivity profiles (also referred to sensitivity maps or B1 maps.
Olson (US 2008/0088305) et al. teaches small angle approximation can be made and flip angle assumed to be linear with B1 [0245].
Balcom et al. (US 8,890,527) discloses method of generating B1 maps to solve the B1 inhomogeneity problem. 
	Setsompop et al. (US 2010/0066361) discloses B1+ map indicated the spatial sensitivity of the RF coil when operating to transmit RF energy. 
Fautz (US 2013/0229176) disclosed Method for Determining a Set of B1 Field Maps. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anjan K. Deb whose telephone number is 571-272- 2228. If 

/ANJAN K DEB/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
Conferees:

   /FRED O FERRIS III/               Reexamination Specialist, Art Unit 3992                                                                                                                                                                                         
   /H.B.P/               Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Absolute value: The magnitude of a quantity without regards to its algebraic sign (IEEE 100 – The Authoritative Dictionary of IEEE Standards Terms)
        
        2 Absolute value: The magnitude of a quantity without regards to its algebraic sign (IEEE 100 – The Authoritative Dictionary of IEEE Standards Terms)
        3 The terms "flip angle distribution" and "B1 field distribution" and "radio-frequency field distribution" are therefore used synonymously (‘805 patent col. 4, lines 30-33)